Order entered January 3, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01047-CR

                         KENNETH WAYNE RAPER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-34700-S

                                         ORDER
       The Court has received Appellant’s pro se motion to quash the enhancement allegation in

the indictment. We do not have jurisdiction to consider Appellant’s motion, and the motion is

DISMISSED. See TEX. R. APP. P. 19.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE